DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remarks, filed 11/5/2021, with respect to the rejection(s) of claim(s) 1-9 under Schaller and Dalzell have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly applied references Soto, Smith, and Crankshaw, in combination with previously cited Dalzell.  Soto has been applied substantially in place of Schaller, resulting in a rejection under section 103a over Soto and Dalzell for claims 1-3 and 5-9, as well as newly presented claim 23.  Crankshaw has been applied to address dependent claims 4 and newly presented claim 22.

The indicated allowability of claims 13-15 and indication of allowable subject matter in claims 10-12 is withdrawn in view of the newly discovered reference(s) to Soto (US 2003/0041973 A1).  Rejections based on the newly cited reference(s) were made below.  As a result, claim 13 has been rejected under 102a1 over Soto; claim 14 has been rejected under 103a over Soto in view of Smith; claim 15 has been rejected under 103a over Soto in view of Dalzell.  Claims 10-12 have been rejected under section 103a over Soto and Dalzell.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Soto (US 20030041973 A1).
As to claim 13, Soto discloses a labeling system, comprising: 
a conveyor (conveyor mechanism 12) for moving an item in a conveyance direction along a conveyance path (see paragraph 0022, disclosing “A conveyor mechanism 12 is adapted to convey a plurality of packages, boxes, cartons, or the like, therealong in a flow direction F, wherein, for example, a downstream package, carton, or box,”); 
a label applicator (machine or system 10, which includes applicator arm 16) pivotal between a label load position (HOME position), a lateral side label apply position (newly extended position now illustrated at 22") and a leading side label apply position (first tamp/touch-contact position illustrated at 22'), wherein, in the label load position, the label applicator is alongside the conveyance path, wherein, in the leading side label apply position, the label applicator is pivoted into the conveyance path, wherein, in the lateral side label apply position the label applicator is pivoted out of the label load position and closer to the conveyance its first tamp/touch-contact position illustrated at 22' at which the actuator arm 22' and the label applicator pad 28' will be disposed in contact engagement with the front surface 18 of the package, carton, or box 16 such that the first printed label will now be engaged with, applied to, and adhered upon the front surface 18 of the package, carton, or box 16.” and see paragraph 0017, disclosing “two operative positions so as to achieve the dual-tamp/touch-contact application of two separate labels upon, for example, front and side surfaces of a conveyed package, box, or carton” and paragraph 0030, disclosing “the central processing unit (CPU) 30 issues a new command signal to the rotary actuator 26 so as to again pivot or rotate the actuator arm from the HOME position illustrated at 22 to the newly extended position now illustrated at 22" at which the second label, disposed upon the label applicator pad 28", is moved into engagement contact with the side surface 20' of the package, carton, or box 16'. ); 
a label feed device (see, for example, the label dispensing station 34 of the label printer 36) positioned for feeding a label onto the label applicator when the label applicator is in the label load position; 
an actuating assembly (rotary actuator assembly 26) for controlling pivot of the label applicator (under control of CPU 30, see paragraphs 0028 and 30, cited above); 
a controller associated with the actuating assembly, the label feed device and the label applicator for control thereof (see paragraph 0022, disclosing “The rotary actuator assembly 26 
(a) control the label feed device to feed a first label onto the label applicator when the label applicator is in the label load position (see paragraph 0022, cited above, see also paragraph 0028, disclosing “the central processing unit (CPU) 30 issues a command signal to the label printer 36 to print and dispense a first label.”); 
(b) control the actuating system to pivot the label applicator into the leading side label apply position such that the first label is oriented with an adhesive side facing a leading side of the item (see paragraph 0028, disclosing “the central processing unit (CPU) 30 issues a second command signal activating the rotary actuator 26 whereby the actuator arm 22 is pivoted or rotated through an angular displacement of 90.degree.  so as to be moved from its HOME position illustrated at 22 to its first tamp/touch-contact position illustrated at 22' at which the actuator arm 22' and the label applicator pad 28' will be disposed in contact engagement with the front surface 18 of the package, carton, or box 16 such that the first printed label will now be engaged with, applied to, and adhered upon the front surface 18 of the package, carton, or box 16”); 
(c) control the label applicator to eject the first label from the label applicator and onto the leading side of the item (see paragraph 0028, disclosing “such that the first printed label will now be engaged with, applied to, and adhered upon the front surface 18 of the package, carton, or box 16”); 

(e) control the label feed device to feed a second label onto the label applicator when the label applicator is in the label load position (see paragraph 0022, cited above, see also paragraph 0029, which recites “the central processing unit (CPU) 30 instructs the label printer 36 to print the second label and dispense the same onto the label applicator pad 28 of the actuator arm 22.”); (f) control the actuating assembly to pivot the label applicator toward the conveyance path into the lateral side label apply position such that an adhesive side of the second label is alongside a lateral side of the item; and 
(g) control the label applicator to eject the second label from the label applicator and onto the lateral side of the item (see paragraph 0030, disclosing that “Subsequently, after another predeterminedly short timed period, by which time the package, carton, or box 16 has moved from its solid line position 16 to its dotted line position 16', the central processing unit (CPU) 30 issues a new command signal to the rotary actuator 26 so as to again pivot or rotate the actuator arm from the HOME position illustrated at 22 to the newly extended position now illustrated at .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soto (US 20030041973 A1) as applied to claim 13 above, and further in view of Smith (US 20050263535 A1).
As to claim 14, Soto discloses that the label applicator comprises a vacuum head (see label applicator pad 28 and vacuum support plate 56; see also paragraph 0025, disclosing “Accordingly, the label applicator pad 28 is mounted upon a vacuum support plate 56 which is best seen in FIG. 3, and the vacuum support plate 56 is in turn mounted upon a label applicator pad mounting plate 58 which is mounted upon the actuator arm 22.  The vacuum support plate 56 is fluidically connected to the label applicator pad 28 and is accordingly provided with an air connection 60 by means of which vacuum conditions can be imparted to the vacuum support plate 56 and the label applicator pad 28.”) and discloses that the controller controls the application of the label (see paragraphs 0028 and 0030, cited above).
However, Soto does not disclose that the controller is configured to control ejection of the first label in step (c) by blowing air from the vacuum head and to control ejection of the second label in step (g) by blowing air from the vacuum head.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the controller is configured to control ejection of the first label in step (c) by blowing air from the vacuum head and to control ejection of the second label in step (g) by blowing air from the vacuum head as suggested by Smith in order to ensure that the label is sent to its final destination.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soto (US 20030041973 A1) as applied to claim 13 above, and further in view of Dalzell (US 3970507 A).
As to claim 15, Soto discloses that a single actuator that functions to pivot the label applicator into the leading side label apply position in step (b), and that functions to pivot the label applicator into the lateral side label apply position in step (f).
Soto does not disclose that the actuating system comprises a first linear pneumatic actuator that is extended to pivot the label applicator into the leading side label apply position in step (b), and a second linear actuator that is extended to pivot the label applicator into the lateral side label apply position in step (f).
Dalzell discloses using a first linear pneumatic actuator and a second linear pneumatic cylinder for pivoting the component from the label load position to the second label apply 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to the actuating system comprises a first linear pneumatic actuator that is extended to pivot the label applicator into the leading side label apply position in step (b), and a second linear actuator that is extended to pivot the label applicator into the lateral side label apply position in step (f) in order to bring the tape or label material into different positions based on the substrate.

Claim 1-3 and 5-12 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soto (US 20030041973 A1) in view of Dalzell (US 3970507 A).

a frame component (see paragraph 0022, disclosing “an actuator arm 22 has a proximal end portion thereof pivotally mounted upon a fixed mounting bar 24 by means of a rotary actuator assembly 26”) pivotal between a label load position (see paragraph 0023, disclosing “When the actuator arm 22 is disposed at a HOME position, it is seen that the label applicator pad 28 is disposed adjacent to and aligned with a label dispensing station 34 of a label printer 36 so as to be readily capable of receiving a label dispensed from the label printer 36.”), a first label apply position (see paragraph 0028, disclosing “After a predeterminedly short timed period which is sufficient to dispense the first label from the label printer 36 and convey the same onto the label applicator pad 28, the central processing unit (CPU) 30 issues a second command signal activating the rotary actuator 26 whereby the actuator arm 22 is pivoted or rotated through an angular displacement of 90.degree. moved from its HOME position illustrated at 22 to its first tamp/touch-contact position illustrated at 22' at which the actuator arm 22' and the label applicator pad 28' will be disposed in contact engagement with the front surface 18 of the package, carton, or box 16 such that the first printed label will now be engaged with, applied to, and adhered upon the front surface 18 of the package, carton, or box 16.”) and a second label apply position (see paragraph 0017, disclosing “two operative positions so as to achieve the dual-tamp/touch-contact application of two separate labels upon, for example, front and side surfaces of a conveyed package, box, or carton” and paragraph 0030, disclosing “the central processing unit (CPU) 30 issues a new command signal to the rotary actuator 26 so as to again pivot or rotate the actuator arm from the HOME position illustrated at 22 to the newly extended position now illustrated at 22" at which the second label, disposed upon the label applicator pad 28", is moved into engagement contact with the side surface 20' of the package, carton, or box 16'.”); 

a first actuator (rotary actuator assembly 26) configured for pivoting the frame component between the label load position and the first label apply position (see paragraph 0028, disclosing “the central processing unit (CPU) 30 issues a second command signal activating the rotary actuator 26 whereby the actuator arm 22 is pivoted or rotated through an angular displacement of 90.degree.  so as to be moved from its HOME position illustrated at 22 to its first tamp/touch-contact position illustrated at 22' at which the actuator arm 22' and the label applicator pad 28' will be disposed in contact engagement with the front surface 18 of the package, carton, or box 16 such that the first printed label will now be engaged with, applied to, and adhered upon the front surface 18 of the package, carton, or box 16.”)

wherein the second label apply position is located between the label load position and the first label apply position (See paragraphs 0028 and 0030, cited above;  also compare, for example, the dashed line positions of actuator arm 22 in Figure 4); 

Soto does not disclose a second actuator configured for pivoting the frame component from the label load position to the second label apply position; 
However, Dalzell discloses a second actuator configured for pivoting the frame component from the label load position to the second label apply position.  Dalzell discloses in column 5, lines 23-32 that “In the preferred exemplary embodiment, a U-shaped member 21 is fixedly attached to the base 20 by means of bolts 22 or other fastening devices (FIG. 3).  Two pneumatic driven pistons P1 and P2 are pivotally attached to the U-shaped member about shafts 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to have utilized a second actuator configured for pivoting the frame component from the label load position to the second label apply position in order to bring the tape or label material into different positions based on the substrate.

As to claim 2, Soto as modified by Dalzell discloses and makes a the first actuator comprises a first pneumatic actuator with a first cylinder and a first rod (an air cylinder with a piston in Dalzell), wherein the first rod is movable relative to the first cylinder, the first rod having a distal end that is pivotally connected to the frame component so that extension of the first rod from the first cylinder will push the frame component from the label load position to the first label apply position and retraction of the first rod into the first cylinder will pull the frame component from the first label apply position to the label load position; the second actuator comprises a second pneumatic actuator with a second cylinder and a second rod movable relative to the second cylinder (the second of the two air cylinder with a piston in  Dalzell), the second rod having a distal end that is engageable with the frame component (the U-Shaped component 

As to claim 3, Dalzell as incorporated discloses that the frame component is spaced away from the distal end of the second rod when the frame component is in the first label apply position.  See the movement of the nose in Dalzell, in which Dalzell discloses that “The pivoting causes the "nose" of the dispenser to contact the part 1 whereby the adhesive tape grips the part.  Thereafter rotation of the part pulls tape from the reel and onto the part.”

As to claim 5, Dalzell as incorporated into Soto discloses and makes obvious that the frame component is a first frame component (nose of the device, sidewalls 11 and 12) that is pivotally mounted to a second frame component (U shaped cylinder); the first cylinder (one of P1 and P2) is connected to the second frame component (U shaped member,); the second cylinder (the other of P1 and P2) is connected to the second frame component (U shaped member, sidewalls 11 and 12).

As to claim 6, Dalzell as incorporated into Soto discloses and the first actuator is a first linear actuator having a first stroke length; the second actuator is a second linear actuator having a second stroke length.
Dalzell does not disclose that the first stroke length is at least twice the second stroke length.
However, changes in size and shape are obvious.  MPEP 2144.04.  


As to claim 7, Dalzell does not disclose that the first stroke length is at least three times the second stroke length.
However, changes in size and shape are obvious.  MPEP 2144.04.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to have the first stroke length be at least three times the second stroke length as an obvious change in size and shape.

As to claim 8, Soto and Dalzell does not disclose the full arrangement of the frame component is a first frame component that is pivotally connected to a second frame component, and the second frame component remains stationary; the first linear actuator includes a first part pivotally connected to the first frame component and a second part pivotally connected to the second frame component; the second linear actuator includes a first part fixedly connected to the second frame component and a second part that engages with the first frame component when the first frame component is in the label load position and the second label apply position, wherein the second part does not engage with the first frame component when the first frame component is in the first label apply position.  Soto, however, does disclose a single actuator to achieve the claimed positions (see Figures 1, 2, 4 and 4a).
However, rearrangement of parts is obvious.  MPEP 2144.04


As to claim 9, Soto discloses in Figure 1, 2, 4 and 4a a conveyance path (conveyor 12) along which items (packages, boxes, or cartons 14,16,) to be labeled can be conveyed in a conveyance direction; wherein the frame component is positioned alongside the conveyance path when the frame component (actuator arm 22) is in the label load position (HOME position); wherein the vacuum applicator (“vacuum support plate 56”) includes a face (label applicator pad 28) for holding a label (see paragraph 0025); 
wherein, in the label load position, the face has a label load orientation in which the face is substantially parallel to the conveyance direction (see Figures 1, 2, 4, and 4a); wherein, in the first label apply position, the face has a first apply orientation (see Figure 1, item 22’) in which the face is substantially perpendicular to the conveyance direction; wherein, in the second label apply position, the face has a second apply orientation in which the face is angularly offset from the conveyance direction(see Figure 1, position 22’’).  See Figure 4.  Additionally, Soto is 
In any event, in the alternative, Soto does not wherein, in the second label apply position, the face has a second apply orientation in which the face is angularly offset from the conveyance direction by between about five degrees and about fifteen degrees.  Soto shows an angle for the second apply orientation but does not limit the angle to about five to about fifteen degrees.
However, rearrangement of parts is obvious.  MPEP 2144.04
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention wherein, in the second label apply position, the face has a second apply orientation in which the face is angularly offset from the conveyance direction by between about five degrees and about fifteen degrees as an obvious rearrangement of the parts of Soto and Dalzell.

As to claim 10, Soto discloses further comprising: 
a conveyance path (via conveyor 12, see Figure 1, 2, 4, and 4a) along which an item (packages, boxes, or cartons 14,16,) to be labeled can be conveyed in a conveyance direction; 
wherein the frame component (actuator arm 22, see Figure 4)  is positioned alongside the conveyance path when in the label load position; 
a controller (the central processing unit (CPU) 30) connected for controlling the actuator, wherein the controller is configured to: 
(a) maintain the actuator to place the frame component in the label load position while a first label is loaded onto the vacuum applicator (i.e., the HOME position); 

(c) cause at least the actuator to move the frame component back into the label load position while a second label is loaded onto the vacuum applicator (see paragraph 0029, disclosing that “As the package, carton, or box 16 continues to be conveyed downstream in the flow direction F by means of the conveyor 12, the package, carton, or box 16 will tend to begin pivotal or rotational movement of the actuator arm 22 from its extended position illustrated at 22' back toward its HOME position illustrated at 22, however, after the actuator arm 22 has been moved from its HOME position illustrated at 22 to its extended position illustrated at 22' by means of the rotary actuator 26 under the command influence of the central processing unit (CPU) 30 so as to achieve the first tamp/touch contact application of the first label upon the front surface 18 of the package, carton, or box 16,”); and 
(d) cause the actuator to pivot the frame component into the second label apply position for application of the second label to a lateral side of the item moving in the conveyance direction along the conveyance path (see paragraph 0030, disclosing that “Subsequently, after 

Soto does not disclose the controller controlling both the first actuator and the second actuator, or that wherein the first actuator is a linear actuator having an extended state and a retracted state; wherein the second actuator is a linear actuator having an extended state and a retracted state; that step (a) also includes “maintain the first actuator in its retracted state and maintain the second actuator in its retracted state”, that step (b) also includes “cause at least the first actuator to move to its extended state”, that step (c) also includes “cause at least the first actuator to move to its retracted state”, and that step (d) also includes “cause the second actuator to move to its extended state”.
However, Dalzell as incorporated above makes obvious the use of the first actuator and the second actuator, or that wherein the first actuator is a linear actuator having an extended state and a retracted state; wherein the second actuator is a linear actuator having an extended state and a retracted state.  As incorporated into Soto, the result would be that the controller 

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to have utilized the controller controlling both the first actuator and the second actuator, or that wherein the first actuator is a linear actuator having an extended state and a retracted state; wherein the second actuator is a linear actuator having an extended state and a retracted state; that step (a) also includes “maintain the first actuator in its retracted state and maintain the second actuator in its retracted state”, that step (b) also includes “cause at least the first actuator to move to its extended state”, that step (c) also includes “cause at least the first actuator to move to its retracted state”, and that step (d) also includes “cause the second actuator to move to its extended state” in order to bring the tape or label material into different positions based on the substrate.

As to claim 11, Dalzell as incorporated into Soto would result in the limitation that the controller is configured to: in step (a), cause both the first actuator to move to its extended state and the second actuator to move to its extended state in order to pivot the frame component out of the label load position; in step (c), cause the first actuator to move to its retracted state while 

As to claim 12, Dalzell as incorporated into Soto would result in the limitation that: in step (d), the movement of the second actuator into its extended state causes the first actuator to partially extend; and the controller is configured to, following step (d), cause the first actuator to move back to its retracted state in order to move the frame component back into the label load position.  Dalzell’s pair of actuator positioning mechanism would permit such extension and retraction when utilized to achieve the positions of Soto.

As to claim 23, Soto discloses further comprising: a controller (the central processing unit (CPU) 30) connected for controlling the actuator, wherein the controller is configured to: 
(a) maintain the actuator to place the frame component in the label load position while a first label is loaded onto the vacuum applicator (i.e., the HOME position); (b) cause the actuator to pivot the frame component into the first label apply position for application of the first label (see paragraph 0028, disclosing “the central processing unit (CPU) 30 issues a second command signal activating the rotary actuator 26 whereby the actuator arm 22 is pivoted or rotated through an angular displacement of 90.degree.  so as to be moved from its HOME position illustrated at 22 to its first tamp/touch-contact position illustrated at 22' at which the actuator arm 22' and the 

Soto only discloses a single actuator and thus does not disclose that the controller is a controller connected for controlling both the first actuator and the second actuator, that step (a) includes “maintain the first actuator in its retracted state and maintain the second actuator in its retracted state”, that step (b) includes “cause at least the first actuator to move to its extended state in order”, that step (c) includes “cause at least the first actuator to move to its retracted state in order”, and that step (d) includes “cause the second actuator to move to its extended state”.

However, Dalzell as incorporated above makes obvious the use of the first actuator and the second actuator.  As incorporated into Soto, the result would be that that the controller is a controller connected for controlling both the first actuator and the second actuator, that step (a) includes “maintain the first actuator in its retracted state and maintain the second actuator in its retracted state”, that step (b) includes “cause at least the first actuator to move to its extended state in order”, that step (c) includes “cause at least the first actuator to move to its retracted state in order”, and that step (d) includes “cause the second actuator to move to its extended state”.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to have that the controller is a controller connected for controlling both the first actuator and the second actuator, that step (a) includes “maintain the first actuator in its retracted state and maintain the second actuator in its retracted state”, that step (b) includes “cause at least the first actuator to move to its extended state in order”, that step (c) includes “cause at least the first actuator to move to its retracted state in order”, and that step (d) includes .

Claims 4 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soto (US 20030041973 A1) in view of Dalzell (US 3970507 A) as applied to claims 1-3 and 5-12 and 23 above, and further in view of Crankshaw (US 5421948).
As to claim 4, Soto and Dalzell does not disclose that the distal end of the second rod comprises a bumper for engaging the frame component.
However, Crankshaw discloses that it is known for that the distal end of the rod comprises a bumper (pusher arm 95) for engaging the frame component in the context of a corner or two sided box labeler.  See also column 6, lines 15-42, disclosing “Another linear pneumatic actuator or cylinder 93 (FIGS. 5 and 7) is pivotally coupled at one end to the base plate 83 and at the other end to a pusher arm 95 which is pivotally mounted by a pin 97 to the base plate 83.  A link 98 having a rotatable cam follower 99 at one end is fixed to the shaft 85 at its other end so that the link can pivot the shaft and hence the carrier mount 53.  The air pressure applied to the cylinder 93 is always urging the cylinder 93 to retract, and consequently the pusher arm 95 is always held against the cam follower 99.  The cylinder 93 operates under a regulated air pressure and functions as a constant force spring acting on the pusher arm 95 to resist movement of the carrier mount 53 from the label applying position toward the label receiving position.  As described more fully below, the pusher arm 95, the link 98 and the cam follower 99 serve as a mechanical linkage which causes the label carrier 51 to exert a reduced force on the article 80 as the carrier mount 53 is moved from the label applying position toward the label receiving position.”  


As to claim 22, Soto and Dalzell does not disclose a movable distal end of the second actuator is not fixedly or pivotally connected to the frame component, such that the frame component is not in contact with the movable distal end when frame component is in the first label apply position.
However, Crankshaw discloses that it is known for that a movable distal end (pusher arm 95) of the second actuator is not fixedly or pivotally connected to the frame component, such that the frame component is not in contact with the movable distal end when frame component is in the first label apply position.  See also column 6, lines 15-42, disclosing “Another linear pneumatic actuator or cylinder 93 (FIGS. 5 and 7) is pivotally coupled at one end to the base plate 83 and at the other end to a pusher arm 95 which is pivotally mounted by a pin 97 to the base plate 83.  A link 98 having a rotatable cam follower 99 at one end is fixed to the shaft 85 at its other end so that the link can pivot the shaft and hence the carrier mount 53.  The air pressure applied to the cylinder 93 is always urging the cylinder 93 to retract, and consequently the pusher arm 95 is always held against the cam follower 99.  The cylinder 93 operates under a regulated air pressure and functions as a constant force spring acting on the pusher arm 95 to resist movement of the carrier mount 53 from the label applying position toward the label receiving position.  As described more fully below, the pusher arm 95, the link 98 and the cam follower 99 serve as a mechanical linkage which causes the label carrier 51 to exert a reduced force on the 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to have utilized the arrangement of Crankshaw such a movable distal end of the second actuator is not fixedly or pivotally connected to the frame component, such that the frame component is not in contact with the movable distal end when frame component is in the first label apply position in order to ensure that the label is urged into the proper position without requiring a fixed pivot point.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE R KOCH whose telephone number is (571)272-1230 (TDD only). If the applicant cannot make a direct TDD-to-TDD call, the applicant can communicate by calling the Federal Relay Service at 1-866-377-8642 and giving the operator the above TDD number. The examiner can also be reached by E-mail at george.koch@uspto.gov if the applicant grants written authorization for e-mails.  Authorization can be granted by filling out the USPTO Automated Interview Request (AIR) Form which is available at: http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GEORGE R KOCH/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        

GRK